                                         Exhibit A

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN
                                MILWAUKEE DIVISION

 Donald J. Trump, Candidate for President            )
 of the United States of America,                    )
                                                     )
              Plaintiff,                             )
                                                     )
 vs.                                                 )
                                                     ) Case No. 2:20-cv-01785-BHL
                                                     )
 The Wisconsin Elections Commission,                 )
 and its members, Ann S. Jacobs, Mark L.             )
 Thomsen, Marge Bostelman, Dean                      )
 Knudson, Robert F. Spindell, Jr., in their          )
 official capacities, Scott McDonell in his          )
 official capacity as the Dane County                )
 Clerk, George L. Christenson in his                 )
 official capacity as the Milwaukee County           )
 Clerk, Julietta Henry in her official               )
 capacity as the Milwaukee Election                  )
 Director, Claire Woodall-Vogg in her                )
 official capacity as the Executive Director         )
 of the Milwaukee Election Commission,               )
 Mayor Tom Barrett, Jim Owczarski,                   )
 Mayor Satya Rhodes-Conway, Maribeth                 )
 Witzel-Behl, Mayor Cory Mason, Tara                 )
 Coolidge, Mayor John Antaramian, Matt               )
 Krauter, Mayor Eric Genrich, Kris Teske,            )
 in their official Capacities; Douglas J. La         )
 Follette, Wisconsin Secretary of State, in          )
 his official capacity, and Tony Evers,              )
 Governor of Wisconsin, in his Official              )
 capacity.                                           )
                                                     )
              Defendants.                            )


  PLAINTIFF’S SUR-REPLY IN RESPONSE TO GOVERNOR EVERS’ REPLY IN
     SUPPORT OF PETITION FOR ATTORNEYS’ FEES AND SANCTIONS
       Plaintiff, Donald J. Trump, by counsel, respectfully submits this Sur-Reply and

states as follows:




          Case 2:20-cv-01785-BHL Filed 09/03/21 Page 1 of 7 Document 173-1
       1.     On August 27, 2021, Governor Evers filed his Reply in support of his petition

for attorneys’ fees and sanctions.

       2.     This short Sur-Reply is limited to newly raised cases, arguments, and factual

claims set forth for the first time in the Governors’ Reply which Plaintiff could not have

anticipated or addressed in his response filed July 19, 2021. 1

       3.     In his Reply Governor Evers extensively quoted from two, unreported federal

district court decisions from district courts in Colorado and Michigan, O'Rourke v.

Dominion Voting Systems Inc., 2021 WL 3400671 (D. Col. August 3, 2021) and King v.

Whitmer, No. 20-13134 (E.D. Mich. August 25, 2021), that were decided after former

President Trump’s response brief was filed.

       4.     Governor Evers relied upon the O’Rourke and King cases to raise two new

arguments not previously made by him, and further, inserted in his Reply several new

factual contentions not raised in his opening submission.

       5.     New arguments and claims raised for the first time in the Reply were: (a) the

contention that the “required degree of due diligence and pre-filing investigation is

heightened in a volatile post-election environment;” 2 and (b) the inaccurate contention,

repeatedly made, that Trump’s counsel improperly “borrowed” from other cases and

lawyers. 3 Neither were raised in the Governor’s opening brief. 4


1 By limiting this Sur-Reply to Governor Evers’ newly raised cases and arguments Plaintiff does
not intend to concede any arguments raised in Governor Evers’ Reply, with the exception that
Plaintiff acknowledges that while disputing Governor Evers’ entitlement to any fees whatsoever,
Plaintiff has chosen not to contest the reasonableness of the amount of the fees sought in the
Governor’s opening submission.
2 Evers’ Reply at 9 (Dkt. No. 170), quoting O’Rourke.
3 Evers’ Reply at 9-11.
4 Governor Evers also asserted that, “Trump failed to effectuate service until the morning of the

evidentiary hearing.” Evers Reply at 11. This assertion is inconsistent with Governor Evers’
inaccurate claim in his opening brief that, “not all defendants were properly served or asked to
                                                 2

            Case 2:20-cv-01785-BHL Filed 09/03/21 Page 2 of 7 Document 173-1
       6.     While the decisions in the King and O’Rourke cases were not released until

August, 2021 and the Governor thus could not have quoted from these two district court

decisions previously, this does not explain why the Governor did not raise his new

arguments or factual claims in his opening brief. In fact, each of the newly raised

arguments and factual assertions could have been raised previously, and the Governor

does not contend otherwise.

       7.     New arguments raised for the first time in a reply brief are waived. See, e.g.,

Carter v. Tennant Co., 383 F.3d 673, 679 (7th Cir. 2004) (litigant “waived . . . argument . . .

because he presented it for the first time in his reply brief”); APS Sports Collectibles, Inc.

v. Sports Time, Inc., 299 F.3d 624, 631 (7th Cir. 2002) (argument which “appeared for the

first time in . . . reply brief, . . . is too late”); James v. Sheahan, 137 F.3d 1003, 1008 (7th

Cir.1998) (“Arguments raised for the first time in a reply brief are waived”); Help At Home

Inc. v. Med. Cap., L.L.C., 260 F.3d 748, 753 n.2 (7th Cir. 2001) (same).

       8.     Therefore, this Court should not consider any of the new factual assertions

and legal arguments made for the first time in the Governors’ Reply; they have all been

waived.

       9.     In any case, even if new arguments based on the O’Rourke and King cases

were considered by this Court, it is evident that the O’Rourke and King decisions are

considerably different from this case. Those cases are two of a series of cases filed around




waive service.” Governor Evers’ Brief in Support of His Petition for Attorneys’ Fees and Sanctions
at 20 (Dkt. 145).
                                                 3

            Case 2:20-cv-01785-BHL Filed 09/03/21 Page 3 of 7 Document 173-1
the country that stemmed from allegations championed by attorneys Sidney Powell and

Lin Wood 5 and which alleged among other things that:

            a. “[A]bsentee voting counts in some counties in Michigan have likely
               been manipulated by a computer algorithm,’ and [] at some time after
               the 2016 election, software was installed that programmed tabulating
               machines to ‘shift a percentage of absentee ballot votes from Trump to
               Biden.’” 6

            b. Voting machine manufacturers “Smartmatic and Dominion were founded by
               foreign oligarchs and dictators to ensure computerized ballot stuffing and
               vote manipulation to whatever level was needed to make certain Venezuelan
               dictator Hugo Chavez never lost another election.” 7

            c. “The several spikes cast solely for Biden could easily be produced in the
               Dominion system by preloading batches of blank ballots in files such as
               Write-Ins, then casting them all for Biden using the Override Procedure (to
               cast Write-In ballots) that is available to the operator of the system.” 8

            d. “Dominion intentionally and purposefully designed its voting system with
               inherent errors to create systemic fraud and influence election results.” 9

      10.      Thus, unlike this case, both cases proceeded on a theory that manipulation of

voting machines and algorithms within voting machine software resulted in coordinated

voting fraud by election officials.

      11.      No allegations such as those set forth above were made by Plaintiff in this

case, and the Governor has not identified a single material allegation in common between

Plaintiff’s complaint and the complaints filed in the O’Rourke and King cases.




5 In the O’Rourke case counsel merely copied wholesale the pleadings of Ms. Powell and Mr. Wood
from other cases. O’Rourke, *26 - *28. In the King case Ms. Powell and Mr. Wood were listed as
counsel for Plaintiffs.
6 King, Slip Op. at 15.
7 Id.
8 Id.
9 O’Rourke, *5.


                                               4

            Case 2:20-cv-01785-BHL Filed 09/03/21 Page 4 of 7 Document 173-1
       12.      The O’Rourke and King cases also involved hearings in which the lawyers

were questioned by the court concerning the factual basis for concerning allegations made

in their complaints and were unable to adequately substantiate material factual

assertions made by them. 10

       13.      Unlike the O’Rourke and King cases, the instant case was tried to the Court

on the core material facts from the Complaint that Governor Evers agreed and stipulated

were true.

       14.      Governor Evers has not alleged that a single factual assertion made by

Plaintiff’s counsel in this case was false or misleading. This difference alone demonstrates

that this case is miles away from the lawyering taken to task by the courts in the

O’Rourke and King cases.

       15.      Thus, not only is Governor Evers’ claim that the “required degree of due

diligence and pre-filing investigation is heightened in a volatile post-election

environment” 11 a new argument improperly raised for the first time in a reply, it is also

disingenuous, given his agreement with the core facts alleged in the Complaint and tried

to the Court.

       16.      Regrettably, and ironically, to try to squeeze this case into the O’Rourke and

King fact patterns Governor Evers distorts the record, making baseless, untrue, factual

assertions which are entirely unsubstantiated.

       17.      Governor Evers’ repetitive claims of alleged “‘borrowing’ by Trump’s counsel”

lack a good faith factual basis, because he does not, and cannot, cite to any paragraphs in


10 O’Rourke, *26 – *28 (at oral argument the court questioned counsel regarding their factual
inquiry); King, slip op. at 46-47, 65-66 (same).
11 Evers’ Reply at 9, quoting O’Rourke.


                                                 5

             Case 2:20-cv-01785-BHL Filed 09/03/21 Page 5 of 7 Document 173-1
the Complaint, outside of a single footnote referencing only broad legal concepts not

related to Wisconsin-specific factual allegations, 12 that were borrowed from any other

pleading or from allegations made in any other case. Governor Evers ignores the obvious

and crucial material difference between citing a source for legal analysis and copying

factual allegations made by other lawyers without investigating or otherwise

substantiating them.

       18.     There exists no support for Governor Evers’ claim that apart from the

generally applicable legal analysis discussed above, “Trump’s counsel relied on the work of

other lawyers in other cases from other states for the framework of their claims[.]” 13

       19.     In short, Governor Evers’ zeal to construct a narrative about this case to try

to make it fit the O’Rourke and King fact patterns has led him to do the very thing he

falsely accuses Plaintiff’s counsel of doing. Governor Evers himself has made

unsubstantiated factual claims, lacking any evidentiary basis, which are not supported by




12 Complaint (Dkt. 1), p. 10, ¶ 45, n. 5. In this footnote Plaintiff’s counsel freely acknowledged
“borrowing” ideas (i.e., drawing on and appropriately crediting the source of those ideas), from ten
state attorneys general in relation to broad legal principles related to separation of powers under
the Electors Clause. No factual allegations pertaining to what happened in Wisconsin were
borrowed, nor does the footnote suggest that any were borrowed. Governor Evers failed to describe
that the section of the Complaint in which the footnoted acknowledgment is located is entitled
“The Election Clauses and Separation of Powers Provisions of the U.S. Constitution Safeguard
Liberty and Fair and Free Elections.” As suggested by this heading, this short section in the
Complaint solely describes the separation of powers principles in the U.S. Constitution and makes
the point that a purpose of the Electors Clause was to preserve separation of powers and
federalism by ensuring that State Legislatures were the sole body in each state with the authority
to direct how Presidential Electors will be chosen. This section of the Complaint contained no
allegations unique to the State of Wisconsin, but rather referenced only legal principles derived
from the U.S. Constitution, separation of powers and the Electors Clause which are applicable in
all 50 States. Thus, the charge that this single reference to legal analysis contained in an amicus
brief filed in another case was somehow inappropriate or indicative of a lack of due diligence by
Plaintiff’s counsel in investigating Wisconsin-specific facts ignores the distinction between legal
analysis and factual allegations.
13 Evers’ Reply at 11.


                                                 6

             Case 2:20-cv-01785-BHL Filed 09/03/21 Page 6 of 7 Document 173-1
the factual record in this case. For this reason as well, Governor Evers’ motion for fees

should be denied.

      WHEREFORE, the Plaintiff respectfully submits this Sur-Reply and requests the

Court deny Defendants’ petitions and grant all other just and proper relief.


                                 Respectfully Submitted,

                                 KROGER, GARDIS & REGAS, LLP

                                 /s/ William Bock, III
                                 William Bock III, Indiana Attorney No. 14777-49
                                 James A. Knauer, Indiana Attorney No. 5436-49
                                 Kevin D. Koons, Indiana Attorney No. 27915-49

                                 ATTORNEYS FOR PLAINTIFF DONALD J. TRUMP


KROGER, GARDIS & REGAS, LLP
111 Monument Circle, Suite 900
Indianapolis, IN 46204
Phone: (317) 692-9000


                              CERTIFICATE OF SERVICE

      A copy of the foregoing document was served upon all parties’ counsel of record via
this Court’s CM/ECF service on this 3rd day of September, 2021.


                                        /s/ William Bock, III




                                              7

          Case 2:20-cv-01785-BHL Filed 09/03/21 Page 7 of 7 Document 173-1
